MEMORANDUM
Michael Cullen appeals the district court’s dismissal with prejudice of his Truth-in-Lending-Act (TILA) claim against Bank One. Cullen alleges that the action violated the automatic stay of bankruptcy and that the bankruptcy filing deprived the district court of jurisdiction pursuant to local rules. Holding that Cullen lacked standing, we affirm the dismissal.
In the days before the district court was to rule on his amended complaint, Cullen filed for Chapter 7 bankruptcy protection. Upon the filing of his bankruptcy petition, Cullen’s pending lawsuit became estate property as a potential asset. Dunmore v. U.S. (In re Dunmore), 358 F.3d 1107 (9th Cir.2004). The debtor therefore lacked standing to continue as plaintiff. Turner v. Cook, 362 F.3d 1219, 1225-26 (9th Cir. 2004).
Holding that Cullen lacked standing to appeal the district court’s ruling to this court, we dismiss the appeal.
DISMISSED.